Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 25, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147135                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  MICHAEL GLOTFELTY and KAREN                                                                                         Justices
  GLOTFELTY,
           Plaintiffs-Appellees,
  v                                                                 SC: 147135
                                                                    COA: 311960
                                                                    Wayne CC: 10-008335-NH
  DARIO MERLOS, D.D.S., DARIO MERLOS,
  D.D.S., P.C., and NEW BOSTON DENTAL
  CLINIC, P.C.,
                Defendants-Appellants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 9, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 25, 2013
           s1118
                                                                               Clerk